United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 05-1553
                                     ___________

United States of America,                 *
                                          *
                    Appellee,             * Appeal from the United States
                                          * District Court for the District
      v.                                  * of Minnesota.
                                          *
Jon P. Rist,                              *      [UNPUBLISHED]
                                          *
                    Appellant.            *
                                     ___________

                                Submitted: November 15, 2005
                                   Filed: November 22, 2005 (corrected 11/29/05)
                                    ___________

Before WOLLMAN, FAGG, and MELLOY, Circuit Judges.
                          ___________

PER CURIAM.

       John P. Rist worked as vice-president and loan officer of Integrity Bank Plus.
Rist lent money to himself by lending the bank’s money to his friend, Mark Evenson.
The money was forwarded from Evenson to Risson Inc., a business in which Evenson
and Rist were partners, and then from Risson to Rist. Rist did not disclose to the bank
several facts about Evenson that negatively affected his creditworthiness, or the fact
that he and Rist were business partners. The Government alleged that obtaining the
money from the bank for Risson while falsely representing that it was going to
Evenson was bank fraud. Rist then funneled the money through Evenson and Risson
before depositing it in his own account. The Government alleged this attempt to
conceal the origin of the embezzled money was concealment money laundering. Rist
later took funds he had obtained from the bank by fraud and used them to pay
Risson’s debts. Although the debts were Risson’s, the lending bank had received a
personal guarantee from Rist. Because of the size of the debt payments, the
Government alleged they constituted the crime of engaging in a monetary transaction
in property of a value greater than $10,000 derived from the unlawful activity of bank
fraud. A jury convicted Rist of bank fraud, money laundering, and engaging in
monetary transactions in criminally derived property. The district court* sentenced
Rist to twenty-seven months in prison and ordered restitution in the amount of
$131,153.53.

       On appeal, Rist contends the evidence was insufficient to prove he had the
intent to conceal, a necessary element of the money laundering counts. See United
States v. Vanhorn, 296 F.3d 713, 717-18 (8th Cir. 2002). Rist’s intent to conceal was
proven by evidence that Rist actively concealed the criminal origins of the proceeds
of his bank fraud by running the money through Evenson, who endorsed cashier’s
checks payable to himself, and then Risson’s checking account, before depositing a
Risson check in his personal checking account. See United States v. Nattier, 127 F.3d
655, 659 (8th Cir. 1997). Further, Rist’s claim that his money laundering and bank
fraud convictions “merged” fails on the facts because separate acts establishing money
laundering and bank fraud were alleged in the indictment and proven at trial. When
Rist obtained the money from the bank under false pretenses, he committed bank
fraud. See United States v. Christo, 129 F.3d 578, 580 (11th Cir. 1997) (bank fraud
is complete when monies from fraud leaves bank). When Rist routed his illegally
obtained money through Evenson and Risson to conceal its origins before writing a
Risson check to himself, he laundered the previously obtained bank fraud proceeds.
See United States v. Ross, 210 F.3d 916, 920 (8th Cir. 2000) (deposit of check is
separate transaction for money laundering purposes). And when Rist spent more than


      *
        The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.

                                         -2-
$10,000 of bank fraud proceeds in a single transaction, he engaged in a monetary
transaction in criminal proceeds.

        Rist also argues his convictions should be reversed because the prosecutor
misrepresented the record during closing arguments. Specifically, Rist asserts the
prosecutor misstated the record by observing a witness had characterized Rist’s
actions at the bank as “self-dealing,” by asserting a figure of $222,000 that Rist put
in the loan officer comment portion of the bank loan file was without basis, and in
stating there were multiple liens on a piece of collateral. Rist did not object during
trial, however, so we review only for plain error. United States v. Lee, 374 F.3d 637,
649 (8th Cir. 2004). Having carefully reviewed the record, we find no error that was
obvious, that affected substantial rights, and that seriously affected the fairness,
integrity, or public reputation of the judicial proceedings. United States v. Olano, 507
U.S. 725, 732-36 (1993).

       Last, Rist asserts the district court should have reduced the restitution order by
the amount of the value of the collateral seized by the bank. Although the bank
received a share of the proceeds of the collateral’s sale, the bank was obligated to pay
that share to another creditor. Thus, the district court did not abuse its discretion in
concluding the bank’s share of the sale proceeds should not reduce Rist’s restitution
obligation to the bank. See United States v. Reichow, 416 F.3d 802, 805 (8th Cir.
2005) (standard of review).

      We thus affirm the district court.
                      ______________________________




                                          -3-